Citation Nr: 1202265	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  05-36 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a psychiatric disability.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran had active duty service in the Army from May 1989 to September 1991.  The record shows that she served in the National Guard from September 1991 to September 1993 during which time she had periods of inactive duty training (IDT). 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2004 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Seattle, Washington, which denied service connection for PTSD. 

Claims for service connection for psychiatric disabilities, including PTSD, may encompass claims for service connection for all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009).  Accordingly, the Board has recharacterized the issue on appeal.

In February 2009, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of this testimony is associated with the claims file.  

In response to a September 2011 Supplemental Statement of the Case (SSOC) the Veteran submitted a VA Form 9, with attachments, in which she requested a Video Conference Hearing before a Veterans Law Judge.  The claim is on appeal with the Board so submission of a VA Form 9 was unnecessary.  Moreover, the Veteran has already been accorded an in person hearing with the undersigned Veterans Law Judge so additional hearing is not warranted.  

The case was previously before the Board in April 2009, when it was remanded for development related to the claimed stressors and periods of National Guard service.  That development has been completed.  In light of the recent guidance, additional remand for examination is necessary.  See Clemons, supra.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a posttraumatic stress disorder claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).

Stalking and harassment are examples of personal trauma.  See Department of Veterans Affairs, Veteran's Benefits Administration, Manual M21-1MR, IV.ii.1.D.17.aa.

Personal assault during a period of IDT may be considered an injury for service connection purposes.  See VAOPGCPREC 08-2001.  

The Veteran specifically filed a claim for service connection for PTSD related to events that she claims have occurred during periods of IDT in the National Guard.  The record shows that the Veteran's military occupational specialty was as a medical specialist, and that after her period of active duty, she served as an enlisted member of medical unit in the Washington State National Guard from September 1991 to September 1993.  Records indicate that the Veteran only attended 8 periods of IDT (weekend drill) from October 1991 until May 1992.  She had a period of "authorized constructive attendance" in June 1992.  After this she was listed as being absent from drill on leave pending transfer to the individual ready reserve (IRR), or discharge from the National Guard.  She had one more period of "authorized constructive attendance" in June 1993.  She was discharged from the National Guard effective September 1993.  

In general terms, she claims that during her drill weekends, periods of IDT, she was harassed by a Lieutenant Colonel, a dental officer.  She has also made assertions that he sexually assaulted her, when she was unconscious during a dental procedure conducted during a period of IDT.  She further asserts that this officer continued to stalk and harass her until at least 1995, which is almost 2 years after she separated from National Guard Service and almost 3 years since she actually had attended any period of IDT.  

The record contains heavily redacted reports from the National Guard, indicating that some investigation into the officer's conduct was conducted.  The Veteran also submitted copies of witness statements related to an incident in 1995 where the officer in question tried to obtain copies of the Veteran's private medical records.  Interestingly, upon submission the Veteran annotated these records as evidence of "old boyfriend trying to get medical records."  A July 1992 VA counseling record report indicates that the Veteran reported a recent increase in the frequency of migraine headaches due to "death threats delivered by a former boyfriend and subsequent police contacts."  

Verifying the claimed stressors has been difficult, because of the nature of the claim and the fact that National Guard service is at issue.  That the Veteran has at times described the person in question as being her "ex-boyfriend," and "old boyfriend" certainly raises the distinct possibility that there was a consensual relationship between the two which ultimately soured.  

The presence of the investigation report, however, appears to support the Veteran's assertion that the officer in question behaved inappropriately during periods of IDT.  There does not appear to be any evidence which supports the assertions that a sexual assault occurred.  

Resolving all doubt in the Veteran favor, the Board finds that the evidence supports that she was subjected to behavior which she perceived as sexual harassment by a superior officer during 8 discrete periods of IDT:  October 19 and 20, 1991; November 16 and 17, 1991; December 7 and 8, 1991; January 4 and 5, 1992; February 1 and 2, 1992; March 7 and 8, 1992; May 2 and 3, 1992; and May 16 and 17, 1992.  

The evidence of record reveals that in late 1994, the Veteran was seriously injured in a motor vehicle accident (MVA).  She incurred various injuries including a traumatic brain injury (TBI).  Evidence shows that she was in a coma for several months.  Further medical evidence reveals a long period of rehabilitation was necessary to recover from the physical injuries of the accident as well as neuropsychological deficits.

There are diagnoses of various psychiatric disabilities indicated in the medical records subsequent to the 1994 MVA to the present.  Various diagnoses include:  dementia due to head trauma post closed head injury (June 1996); depression secondary to reduced functioning after MVA (November 2000); and adjustment reaction (June 2004).  VA treatment records reveal treatment of psychiatric symptoms with anti-depressant medications such as Zoloft, and Prozac.  Review of the record reveals that medical diagnosis of psychiatric disabilities was made only after the 1994 MVA with closed head injury.  

The Veteran has submitted medical evidence of a diagnosis of PTSD.  For example, an April 2005 private psychologist's report opined that the Veteran had PTSD as a result of a sexual assault and sexual harassment by the officer indicated above.  However, this report does not in any way acknowledge the intercurrent MVA, head injury, and resulting coma.  

The evidence does lend support to the Veteran's contention that she experienced some form of harassment during eight discrete periods of IDT.  The evidence reveals diagnoses of multiple, different, psychiatric disorders, including PTSD.  The evidence is in conflict as to the correct current diagnosis, and cause, of the Veteran's psychiatric disabilities.  Accordingly, VA psychiatric examination is warranted.  See 38 C.F.R. § 3.304(f)(5).

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a psychiatric examination which should include consideration of the criteria for PTSD.  The examination report must include a detailed account of all psychiatric pathology found to be present.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  

The examiner is informed that the Veteran was subjected to behavior which she perceived as sexual harassment by a superior officer during 8 discrete periods of Inactive Duty Training:  October 19 and 20, 1991; November 16 and 17, 1991; December 7 and 8, 1991; January 4 and 5, 1992; February 1 and 2, 1992; March 7 and 8, 1992; May 2 and 3, 1992; and May 16 and 17, 1992.  She was on National Guard duty during these short periods of time and was a civilian at all other times.  Only harassment during these discrete periods of service should be considered for purposes of service connection.  Any experience of harassment of stalking beyond these period of time did not occur during a period of service.  

The examiner should review the evidence of record with attention to the medical records dated from 1994 to the present showing MVA with closed head injury and coma resulting in neuropsychiatric impairment, and the diagnoses of various psychiatric disorders from that point to the present.  The examiner should then indicate:

* The exact diagnosis of any current psychiatric disorder(s) found to be present  

* Whether it is as least as likely as not (50 percent or greater probability) that any current psychiatric disability was incurred as a result of harassment during the 8 discrete periods of IDT indicated above, or is the result of other factors such as the Veteran's 1994 MVA, or contact with her harasser outside of duty status.  

* If a diagnosis of PTSD is appropriate, the examiner should specify the credible "stressors" that caused the disorder and the evidence upon which the existence of the stressor(s) is established.  The examiner should also describe which stressor(s) the Veteran re-experiences and how she re-experiences them.  

The report of examination must include a complete rationale for all opinions expressed.  The diagnosis should be in accordance with the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4TH ed. rev., 1994).  The entire claims folder and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.

If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Then, review the claims folder and ensure that all of the foregoing development has been completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If the medical examination report does not include adequate responses to the opinions requested, it must be returned for corrective action.  38 C.F.R. § 4.2; Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

3.  Following the above, readjudicate the Veteran's claim for service connection for a psychiatric disability.  If the benefit sought on appeal remains denied, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded an opportunity to respond.  Then, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

